DETAILED ACTION
This office action is in response to the AFCP 2.0 filed on April 29, 2022. Claims 2-4, 7-15 and 21-27 remain pending and have been fully examined. The examiner notes that claims 9-15 were previously withdrawn and are hereby rejoined as discussed in further detail below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claims 9-15 are allowable. Claims 9-15 were previously withdrawn from consideration as a result of a restriction requirement (see Action filed 7/31/20), but have been amended to require all the limitations of an allowable claim (i.e. claim 26). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I, II and III, as set forth in the Office action mailed on July 31, 2020, is hereby withdrawn and claims 9-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed  April 29, 2022, with respect to amended claims 9, 21 and 26 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 2-4, 7-15 and 21-27 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a driving tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a non-marring cover around the socket body, the cover supported on the socket body for axial extension and axial retraction relative to the socket body ahead of the socket between an extension stop position and a retraction stop position, opposing corresponding extension stops directly on the cover and the socket body whose engagement establishes the extension stop position; and opposing corresponding retraction stops directly on the cover and the socket body whose engagement establishes the retraction stop position (as in claims 9 and 26), nor renders obvious of providing the; setoff around the socket body behind the cover in an axially spaced relationship therewith, the setoff supported on the socket body for axial rotation relative to the socket body and axially fixed on the socket body, at least one pin running between the cover and the setoff, the at least one pin integrating the cover and the setoff for common axial rotation relative to the socket body, whereby the cover is engagable via the setoff and the at least one pin by a holder against axial rotation relative to the socket body while the socket body is axially rotated by an adjacent rotary driver to which the socket body is connectable using the driver adaptor, and slidingly guiding the axial extension and the axial retraction relative to the socket body and at least one spring engaged between the cover and the setoff, the at least one spring biasing the cover against the setoff for the axial extension relative to the socket body, and leaving the cover responsive to overcoming contact for the axial retraction relative to the socket body (as in claim 21), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723